               Case 2:20-cv-01105-JLR Document 29 Filed 07/22/20 Page 1 of 2




1                                                                    The Honorable James L. Robart
2

3

4

5

6

7

8

9                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
10                                    AT SEATTLE

11      STATE OF WASHINGTON,                                   NO. 2:20-cv-01105-JLR

12                                 Plaintiff,
                                                               CERTIFICATE OF SERVICE
13               v.

14      UNITED STATES DEPARTMENT OF
        HEALTH AND HUMAN SERVICES;
15      ALEX M. AZAR, in his official capacity as
        the Secretary of the United States
16      Department of Health and Human Services,

17                                 Defendants.

18     I hereby certify that on July 21, 2020, the following document was electronically filed with

19   the Clerk of the Court using the CM/ECF system:

20         •    Notice of Pendency of Other Action

21   I further certify that on July 22, 2020, I caused to be mailed via United States Postal Service,
22   Certified Mail, the above document to the following:
23          U.S. Department of Health and Human Services
24          Office of the General Counsel
            200 Independence Avenue SW
25          Washington, D.C. 20201

26


       CERTIFICATE OF SERVICE                          1              ATTORNEY G ENERAL OF WASHING TON
                                                                               Civil Rights Division
       No. 2:20-cv-01105-JLR                                                800 Fifth Avenue, Suite 2000
                                                                                Seattle, WA 98104
                                                                                  (206) 464-7744
          Case 2:20-cv-01105-JLR Document 29 Filed 07/22/20 Page 2 of 2




1        Alex M. Azar, U.S. Secretary of Health and Human Services
         U.S. Department of Health and Human Services
2        200 Independence Avenue SW
3        Room 120F
         Washington, D.C. 20201
4
         Attorney General of the United States
5        United States Department of Justice
         950 Pennsylvania Avenue NW
6
         Washington, D.C. 20530-0001
7
         Civil-Process Clerk
8        United Sates Attorney’s Office
         Western District of Washington
9        700 Stewart Street, Suite 5220
         Seattle, WA 98101-1271
10

11   DATED this 22nd day of July, 2020.
12

13                                           s/ Anna Alfonso
                                             ANNA ALFONSO
14                                           Legal Assistant
15                                           Wing Luke Civil Rights Division
                                             Office of the Washington State Attorney General
16                                           800 Fifth Avenue, Suite 2000
                                             Seattle, WA 98104
17                                           Phone: (206) 464-7744
                                             anna.alfonso@atg.wa.gov
18

19

20

21

22

23

24

25

26


     CERTIFICATE OF SERVICE                      2             ATTORNEY G ENERAL OF WASHING TON
                                                                        Civil Rights Division
     No. 2:20-cv-01105-JLR                                           800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104
                                                                           (206) 464-7744
